

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 2

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Craig introduced the

			 following joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States relative to require a balanced budget and protect Social

		  Security surpluses.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States within seven years

			 after the date of its submission by the Congress:

			

				

					—

					1.Total outlays for any fiscal

				year shall not exceed total receipts for that fiscal year, unless three-fifths

				of the whole number of each House of Congress shall provide by law for a

				specific excess of outlays over receipts by a rollcall vote.

					2.Total receipts shall include

				all receipts of the United States Government except those derived from

				borrowing. Total outlays shall include all outlays of the United States

				Government except for those for repayment of debt principal.

					3.Any surplus of receipts

				(including attributable interest) over outlays of the Federal Old-Age and

				Survivors Insurance and the Federal Disability Insurance Trust Funds shall not

				be counted for purposes of this article. Any deficit of receipts (including

				attributable interest) relative to outlays of the Federal Old-Age and Survivors

				Insurance and the Federal Disability Insurance Trust Funds shall be counted for

				purposes of this article, and must be completely offset by a surplus of all

				other receipts over all other outlays.

					4.The limit on the debt of the

				United States held by the public shall not be increased, unless three-fifths of

				the whole number of each House shall provide by law for such an increase by a

				rollcall vote.

					5.Prior to each fiscal year, the

				President shall transmit to the Congress a proposed budget for the United

				States Government for that fiscal year, in which total outlays do not exceed

				total receipts.

					6.No bill to increase revenue

				shall become law unless approved by a majority of the whole number of each

				House by a rollcall vote.

					7.The Congress may waive the

				provisions of this article for any fiscal year in which a declaration of war is

				in effect. The provisions of this article may be waived for any fiscal year in

				which the United States is engaged in military conflict which causes an

				imminent and serious military threat to national security and is so declared by

				a joint resolution, adopted by a majority of the whole number of each House,

				which becomes law.

					8.The Congress shall enforce and

				implement this article by appropriate legislation, which may rely on estimates

				of outlays and receipts.

					9.This article shall take effect the second

				fiscal year beginning after its ratification.

					.

		

